— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 19, 1972, which disqualified claimant from receiving benefits. Claimant, a matron in the New York City School System, was terminated because she failed to perform her duties in accordance with detailed written instructions after the prior unsatisfactory performance of similar duties. Actions of claimant rise to the level of misconduct contemplated in Matter of James (Levine) (34 NY2d 491) and, accordingly, we affirm the decision of the board. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.